ITEMID: 001-76313
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GRENKO v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1979 and lives in Braslovče.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. On 22 July 1996 the applicant was injured in a car accident caused by a third person. The perpetrator’s liability was insured with the insurance company T. (“T”).
8. On 19 April 1999 the applicant instituted indemnity proceedings in the Celje District Court (Okrožno sodišče v Celju), claiming damages in the amount of 25,256,340 tolars (SIT). He requested to be exempted from payment of the court fees.
9. On 31 August 1999, 3 January and 14 November 2000 and on 19 January 2001 the applicant filed pleadings and/or submitted fresh evidence and/or requested that a date be set for a hearing.
10. On 5 February 2001 the hearing was held and the applicant’s proposal for the appointment of a traffic expert was upheld.
11. On 21 March, 21 May and 18 September 2001 the applicant requested that a date be set for a hearing.
12. On 9 May 2002 the applicant filed pleadings and submitted new evidence.
13. On 6 June 2002 the court requested the Žalec Local Court to consult a case-file in criminal proceedings. On 28 June 2002 the latter replied that the criminal proceedings were still pending before the Higher Court. On 2 June 2002 the Celje District Court repeated its request and on 11 September 2002 it received the criminal case-file.
14. On 4 September 2002 the applicant filed pleadings.
15. On 18 October 2002 the applicant requested that a date be set for a hearing.
16. On 10 January 2003 a hearing was held. The court upheld the applicant’s request to appoint two experts lodged on 23 January 2003. On 2 February 2004 they submitted their expert opinions.
17. On 18 February 2004 the applicant filed submissions.
18. On 16 March 2004, following the Court’s dismissal of one expert, a new expert was appointed.
19. On 23 March 2004 the applicant filed pleadings and on 17 May 2004 he requested that a date be set for a hearing.
20. On 9 June 2004 the applicant increased his request.
21. On 22 June and 21 September 2004 hearings were held.
22. On 8 October 2004 the court delivered a judgment, upholding the applicant’s claim in part. The judgment was served on the applicant on 23 November 2004.
23. On 3 December 2004 the applicant lodged an appeal and requested the District Court to correct the judgment.
24. The proceedings are pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
